Exhibit 10.21
 
 
AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT




THIS AMENDMENT NO. 1 TO SECURITIES PURCHASE AGREEMENT (“Agreement”) is made and
entered into this 5th day of May 2009, by and between NATIONAL HOLDINGS
CORPORATION, a Delaware corporation (the “Company”) and FUND.COM INC., a
Delaware corporation, and/or its Affiliate (collectively, the “Investor”).


Recitals


A.           Effective as of April 7, 2009, the Company and the Investor entered
into a Securities Purchase Agreement (the “Purchase Agreement”), pursuant to
which inter alia, the Investor agreed to purchase and the Company agreed to sell
certain Securities of the Company.


B.           The Company and the Investor are executing and delivering this
Agreement in order to amend certain of the provisions to the Purchase Agreement.




NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree to amend the Purchase Agreement,
as follows:


1.           Definitions.  Unless otherwise separately defined in this
Agreement, all capitalized terms used in this Agreement shall have the same
meaning as are defined in the Purchase Agreement and the other Transaction
Documents.


2.           Amendment to Section 3.1.  Section 3.1 of the Purchase Agreement
entitled Closing is hereby deleted and the following Section 3.1 is inserted in
place thereof.
 
“3.1           Closing.
 
(a)           The Closing shall take place at the offices of Littman Krooks LLP,
655 Third Avenue, 20th Floor, New York, New York 10017 or at such place as may
be mutually agreed upon by the parties hereto (or remotely via the exchange of
documents and signatures) at 10:00 A.M. New York City time following the
execution and delivery of this Agreement, and on the first business day
immediately following the date on which the last of the conditions specified
herein is fulfilled or waived (other than conditions that by their nature are
required to be performed on the Closing Date, but subject to satisfaction of
such conditions) but in any event no later than May 29, 2009 (the “Closing
Date”) or at such other time and place and such other date as the Company and
the Investor mutually agree.  All events occurring at the Closing will, unless
otherwise specified, be deemed to have simultaneously occurred.
 
(b)           Subject to the provisions of Section 3.2(c) below, in the event
that the Closing shall not have occurred by the Closing Date (or any other date
mutually agreed upon in writing by the Parties), then either the Company or the
Investor may, by written notice to the other party, terminate the Purchase
Agreement and this Agreement; in which event neither party hereto shall have any
further liability or obligation to the other hereunder or thereunder.
 
 
- 1 -

--------------------------------------------------------------------------------


 
 
                               (c)           The Investor has agreed, up to a
maximum of $200,000, to defray all or a portion of the actual professional fees
incurred and to be incurred by the Company in connection with the transactions
contemplated by the Purchase Agreement and other Transaction Documents, but only
in the event that such transactions shall not have occurred by the Closing Date
(as the same may be extended at the sole option of the Company) for any reason,
other than a failure by the Company to satisfy the closing conditions, covenants
and agreements on its part required to be performed under the Purchase
Agreement, as amended, hereby (an “Investor Default”) to be funded by the Escrow
Funds (as hereinafter defined).  In the event that an Investor Default shall
occur and be continuing, the Company may unilaterally terminate the Purchase
Agreement, as amended hereby, in which event the Escrow Funds shall be forfeited
by the Investor and the Escrow Agent referred to below shall have the right to
remit such escrowed funds as directed by the Company.  In the event that the
transactions contemplated by the Purchase Agreement, as amended hereby, shall be
consummated by the Closing Date (as the same may be extended, as aforesaid), the
Escrow Agent shall return the Escrow Funds to the Investor or to such other
Person(s) as the Investor may direct the Escrow Agent. Accordingly, and
notwithstanding anything to the contrary set forth in Section 3.2(a) above,
in  the event that the Investor shall fail to cause the sum of Two Hundred
Thousand ($200,000) Dollars (the “Escrow Funds”) to be deposited in the
attorneys’ escrow account of Littman Krooks LLP (the “Escrow Agent”) by 5:00
p.m. (EDT) on May 11, 2009, the Company may then elect, by written notice to the
Investor, to unilaterally terminate the Purchase Agreement, as amended hereby;
in which event neither party to the Purchase Agreement or this Amendment shall
have any further liability or obligation to the other.
 
               (d)           The Parties acknowledge that on April 29, 2009 the
Company has drawn the Certificate of Deposit and has received the sum of Five
Hundred Thousand Dollars ($500,000) in respect thereof.  As a result, the
Limited Recourse Note has been automatically converted into Company Common
Stock.  Any termination of the Purchase Agreement or this Agreement shall not
affect the record and beneficial ownership rights of the Investor, its pledgee
Global Asset Fund Ltd., or any subsequent holder of such shares, in and to an
aggregate of 666,667 shares of Company Common Stock into which the Limited
Recourse Note was converted as of April 29, 2009.”
 
2.           Amendment to Section 3.2(b).  Section 3.2(b) of the Purchase
Agreement entitled Closing Deliveries is hereby amended to provide that in
addition to the Closing Deliveries set forth in Section 3.2(b) of the Purchase
Agreement, there shall be added a clause (ix) which shall read as follows:
 
“(ix)  the Investor shall return to the Company one or more stock certificates
evidencing the 666,666 shares of Company Common Stock issued to the Investor
upon automatic conversion of the Limited Recourse Note, duly endorsed in blank
by the Investor), against delivery by the Company of a stock certificate
registered in the name of the Investor for five hundred (500) shares of Series C
Preferred Stock, which shares shall be included in (and not in addition to) the
5,000 shares of Series C Preferred Stock referred to in Section 3.2(a)(i)
above.”
 
 
- 2 -

--------------------------------------------------------------------------------


 
 
3.           Amendment to Section 3.2(c). Section 3.2(c) of the Purchase
Agreement, entitled Payment of the Purchase Price is hereby deleted and the
following Section 3.2 is inserted in place thereof:
 
“(c)           Payment of the Purchase Price.      The parties hereto do hereby
acknowledge that the Investor has heretofore paid Five Hundred Thousand
($500,000) Dollars against the Five Million Dollar ($5,000,000) Purchase
Price.  Accordingly, on the Closing Date, the sum of Four Million Five Hundred
Thousand Dollars ($4,500,000), representing the balance of the Purchase Price
shall be paid by the Investor to the Company by one or more wire transfers of
immediately available funds to a bank account designated by the Company prior to
the Closing.
 
4.           Other Amendments.  All references to “Amalphis Group Inc.” or
“Amalphis” contained in the Purchase Agreement and the other Transaction
Documents, be and the same hereby is deleted, and is replaced by the words and
phrases “Rineon Group Inc. or its Affiliate (collectively, “Rineon”)” and
“Rineon.”
 
5.           No Further Amendments; Incorporation by Reference.   Except as
expressly amended by this Agreement, all of the terms and condition of the
Purchase Agreement and other Transaction Documents shall remain in full force
and effect and are hereby incorporated by this reference into this Agreement, as
though more fully set forth herein at length.
 


 
[Balance of this page intentionally left blank]
 


- 3 -

--------------------------------------------------------------------------------


 
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.


The
Company:                                                                           NATIONAL
HOLDINGS CORPORATION




     By:_/s/  Mark Goldwasser            
   Mark Goldwasser
                   Chairman and Chief Executive Officer


 
The
Investor:                                                                           
 FUND.COM INC.
 


 
     By:/s/  Gregory Webster             
   Gregory Webster


 
 
 
 
 
 
- 4 -
 